       Case 4:19-cv-02187 Document 1 Filed on 06/18/19 in TXSD Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                   :
Tonia Denise Jackson,                              :
                                                     Civil Action No.: 4:19-cv-2187
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
                                                     COMPLAINT
Sterling Staffing Solutions,                       :
                                                     JURY
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Tonia Denise Jackson, by undersigned counsel,

states as follows:

                                         JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Tonia Denise Jackson (“Plaintiff”), is an adult individual residing in

Houston, Texas, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.      The Defendant, Sterling Staffing Solutions (“Sterling”), is a Texas business entity

with an address of 14140 Southwest Freeway, Suite 100, Sugar Land, Texas 77478, and is a

“person” as defined by 47 U.S.C. § 153(39).
       Case 4:19-cv-02187 Document 1 Filed on 06/18/19 in TXSD Page 2 of 4



                                               FACTS

       5.       In 2017, Sterling started calling and texting Plaintiff’s cellular telephone, number

832-xxx-3772.

       6.       At all times mentioned herein, Sterling contacted Plaintiff using an automated

telephone dialer system (“ATDS” or “predictive dialer”) and/or by using an artificial or

prerecorded voice.

       7.       When Plaintiff answered the calls from Sterling, she heard a prerecorded message

instructing Plaintiff to hold for the next available representative.

       8.       In addition, Sterling sent Plaintiff automated text messages.

       9.       During a live conversation in or around June 2018, Plaintiff demanded that all

calls and texts to her cease immediately.

       10.      Moreover, on June 1, 2018, Plaintiff sent an email to Sterling requesting that all

communications with her stop. Sterling responded to Plaintiff’s email.

       11.      Nonetheless, Sterling continued to place automated calls and text messages to

Plaintiff’s cellular telephone.


                                             COUNT I

                  VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, ET SEQ.


       12.      The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       13.      At all times mentioned herein and within the last four years, Defendant called

Plaintiff on her cellular telephone using an ATDS or predictive dialer and/or by using a

prerecorded or artificial voice.



                                                  2
         Case 4:19-cv-02187 Document 1 Filed on 06/18/19 in TXSD Page 3 of 4



         14.   Defendant continued to place automated calls to Plaintiff’s cellular telephone after

being directed by Plaintiff to cease calling and knowing there was no consent to continue the

calls. As such, each call placed to Plaintiff was made in knowing and/or willful violation of the

TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

         15.   The telephone number called by Defendant was and is assigned to a cellular

telephone serviced by T-Mobile for which Plaintiff incurs charges for incoming calls pursuant to

47 U.S.C. § 227(b)(1).

         16.   Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

         17.   The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         18.   Each of the aforementioned calls made by Defendant constitutes a violation of the

TCPA.

         19.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

         20.   As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                    PRAYER FOR RELIEF

         WHEREFORE, the Plaintiff prays that judgment be entered against Defendant:


               A. Statutory damages of $500.00 for each violation determined to be negligent

                   pursuant to 47 U.S.C. § 227(b)(3)(B);




                                                 3
      Case 4:19-cv-02187 Document 1 Filed on 06/18/19 in TXSD Page 4 of 4



              B. Treble damages for each violation determined to be willful and/or knowing

                 pursuant to 47 U.S.C. § 227(b)(3)(C);

              C. Such other and further relief as may be just and proper.


                       TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: June 18, 2019
                                            Respectfully submitted,

                                            By /s/ Jody B. Burton

                                            Jody B. Burton, Esq.
                                            CT Bar # 422773
                                            LEMBERG LAW, L.L.C.
                                            43 Danbury Road, 3rd Floor
                                            Wilton, CT 06897
                                            Telephone: (203) 653-2250
                                            Facsimile: (203) 653-3424
                                            E-mail: jburton@lemberglaw.com
                                            Attorneys for Plaintiff




                                                4
